


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of May 1, 2014, between
Johannes (René) van der Salm (“Executive”) and Thermon Holding Corp., a Delaware
corporation (the “Company”).
Whereas, Executive currently serves as the Company’s Senior Vice President,
Global Operations; and
Whereas, subject to the terms and conditions of this Agreement, the Company
desires to continue to employ Executive as its Senior Vice President, Global
Operations; and
Therefore, in consideration for the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which both
parties expressly acknowledge, Executive and the Company agree as follows:
1.Employment. Company hereby agrees to employ Executive as Senior Vice
President, Global Operations, and Executive accepts such employment and agrees
to remain so employed, upon the terms and conditions stated herein.


2.Term. Executive’s employment under this Agreement shall begin on May 1, 2014,
and shall continue thereafter until March 31, 2015 (the “Initial Term”), and
shall automatically renew for successive one (1) year renewal periods (each, a
“Renewal Term”), unless (a) either party provides written notice to the other
party of its intention not to renew this Agreement at least thirty (30) days
prior to the expiration of the Initial Term or any subsequent Renewal Term (a
“Notice of Non-Renewal”) or (b) sooner terminated in accordance with Section 9
below. Within the thirty (30) to ninety (90) day period prior to the expiration
of the Initial Term or any subsequent Renewal Term, at its discretion, the Board
may propose for consideration by Executive such amendments to the Agreement as
it deems appropriate.


3.Duties and Responsibilities. Executive shall perform such duties as are
reasonably assigned to Executive by the Company’s Chief Executive Officer, to
whom Executive will report and shall be accountable. Such duties will include
those duties and responsibilities traditionally provided by an Senior Vice
President, Global Operations, and may involve Company affiliates. Executive
shall faithfully, diligently, and competently perform such services to the
reasonable satisfaction of the Company’s Chief Executive Officer, and Executive
shall devote his full time and best efforts, skill, and attention to the
diligent performance and discharge of such duties and responsibilities.


4.Exclusivity and Conflict of Interest. Executive’s employment with Company
shall be exclusive. Accordingly, during Executive’s employment with the Company,
Executive shall not engage in any business activity other than on the Company’s
behalf without the express prior written approval of the Company’s Board of
Directors. It will not be a violation of this exclusivity provision for
Executive to serve on charitable or civic boards or committees provided that
such activity does not interfere with the performance of Executive’s duties and
responsibilities under this Agreement. Under no circumstance shall Executive
engage in any activity that could create a conflict of interest between
Executive and the Company or its affiliates.


5.Base Salary. For services rendered by Executive on the Company’s behalf during
Executive’s employment, the Company will pay Executive a base salary (“Base
Salary”) at the annual rate



--------------------------------------------------------------------------------




of $215,000, less customary withholding. Base Salary may be changed periodically
at the discretion of the Company’s Board of Directors. The Company will pay
Executive’s pro-rata Base Salary on the Company’s regular paydays.


6.Bonus. Executive shall be eligible to receive an annual performance-based
bonus (“Annual Bonus”) based on the attainment of annual performance targets to
be mutually agreed upon by Executive and the Board of Directors. The Annual
Bonus shall be paid within two and one-half months following the end of the
fiscal year in which such bonus was earned, provided that if by such time the
determination of whether the Annual Bonus was earned (and the calculation of the
amount thereof) is not complete, the Annual Bonus, if any, shall be paid as soon
as practicable after such determination and calculation is complete, but in no
event later than the last day of December in which the fiscal year end occurs.
If (a) Executive is employed by the Company for at least nine months of a fiscal
year, but not on the last day of such fiscal year, (b) Executive’s employment is
terminated by the Company for reasons other than Cause (as defined in Section
9(g) below) or Executive resigns with Good Reason (as defined in Section 9(i)
below), and (c) based on the results of operations and financial performance of
the Company for the entire fiscal year, Executive would have been entitled to an
Annual Bonus in respect of such fiscal year had Executive remained employed by
the Company on the last day of such fiscal year, Executive shall be entitled to
a pro-rata portion of the Annual Bonus (payable at the time set forth above)
based upon the portion of the fiscal year during which Executive was employed
(e.g., 9 months of employment = 75% of Annual Bonus).


7.Vacation and Other Employment Benefits. During Executive’s employment with the
Company, Executive shall be entitled to four weeks (20 days) of personal time
off per calendar year (pro-rated for partial years), taken at times mutually
acceptable to Executive and the Company. Executive may carry over one week of
unused personal time off from one calendar year to another. In addition,
Executive may participate in those other employee benefit plans that the Company
may make generally available to its salaried employees provided that Executive
otherwise meets the eligibility requirements of those plans.


8.Expense Reimbursement. Executive shall be entitled to reimbursement for
ordinary, necessary and reasonable out-of-pocket business expenses which
Executive incurs in connection with performing Executive’s duties under this
Agreement, including reasonable business travel and meal expenses. The
reimbursement of all such expenses shall be made in accordance with the
Company’s customary practice and policies (including presentation of evidence
reasonably satisfactory to the Company of the amounts and nature of such
expenses).


9.Termination. Either party may terminate Executive’s employment upon written
notice to the other party. Anything contained in this Agreement to the contrary
notwithstanding, Executive shall be entitled to receive one of the following
payments and benefits upon termination of employment described in (a), (b), (c),
(d) or (e) below:


(a)If (A) Executive resigns his employment with Good Reason or the Company
terminates Executive’s employment other than for Cause, death, or Disability at
any time during the Initial Term or any subsequent Renewal Term, or (B) the
Company provides Executive with a Notice of Non-Renewal effective at the
expiration of the Initial Term in accordance with Section 2 and Executive
resigns his employment with Good Reason or the Company terminates Executive’s
employment other than for Cause, death or Disability within twelve (12) months
following the expiration of the Initial Term:





--------------------------------------------------------------------------------




(i)
The Company shall pay Executive the Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus, which is addressed in clause (ii) below), each
pro-rated through Executive’s employment termination date;



(ii)
The Company shall pay Executive any Annual Bonus earned from a prior year but
not yet paid and any portion of the Annual Bonus from the current fiscal year
that is payable pursuant to Section 6 above, each payable in accordance with
Section 6;



(iii)
The Company shall pay Executive for any unreimbursed business expenses incurred
by Executive through Executive’s last day of employment pursuant to Section 8
above; and



(iv)
Provided that (A) Executive delivers to the Company within sixty days following
Executive’s termination of employment a release of claims in form and substance
satisfactory to the Company’s Board of Directors, and (B) does not otherwise
violate this Agreement prior to or during the twelve month severance payment
period, the Company will continue to pay Executive’s regular Base Salary in
equal installments in accordance with the Company’s normal payroll practices for
a period of twelve months following Executive’s termination of employment.
Executive shall not be entitled to any benefits under this Section 9(a) if, at
the time Executive’s employment with the Company was terminated, grounds existed
for the termination of Executive’s employment for Cause under Section 9(g)
below.



(b)    If the Company provides Executive with a Notice of Non-Renewal in
accordance with Section 2 effective at the expiration of any Renewal Term and
Executive resigns his employment with Good Reason or the Company terminates
Executive’s employment other than for Cause, death or Disability within twelve
(12) months following the expiration of such Renewal Term:


(i)
the Company shall pay Executive the Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus, which is addressed in clause (ii) below), each
pro-rated through Executive’s employment termination date;



(ii)
The Company shall pay Executive any Annual Bonus earned from a prior year but
not yet paid and any portion of the Annual Bonus from the current fiscal year
that is payable pursuant to Section 6 above, each payable in accordance with
Section 6;



(iii)
The Company shall pay Executive for any unreimbursed business expenses incurred
by Executive through Executive’s last day of employment pursuant to Section 8
above; and




--------------------------------------------------------------------------------






(iv)
Provided that (A) Executive delivers to the Company within sixty days following
Executive’s termination of employment a release of claims in form and substance
satisfactory to the Company’s Board of Directors, and (B) does not otherwise
violate this Agreement prior to or during the six month severance payment
period, the Company will continue to pay Executive’s regular Base Salary in
equal installments in accordance with the Company’s normal payroll practices for
a period of six months following Executive’s termination of employment.
Executive shall not be entitled to any benefits under this Section 9(b) if, at
the time Executive’s employment with the Company was terminated, grounds existed
for the termination of Executive’s employment for Cause under Section 9(g)
below.



(c)Should Executive resign his employment with Good Reason or should the Company
terminate Executive’s employment other than for Cause, death, or Disability
within twelve (12) months following a Change In Control (as defined in Section
9(j) below:


(i)
the Company shall pay Executive the Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus, which is addressed in clause (ii) below), each
pro-rated through Executive’s employment termination date;



(ii)
The Company shall pay Executive any Annual Bonus earned from a prior year but
not yet paid and any portion of the Annual Bonus from the current fiscal year
that is payable pursuant to Section 6 above, each payable in accordance with
Section 6;



(iii)
The Company shall pay Executive for any unreimbursed business expenses incurred
by Executive through Executive’s last day of employment pursuant to Section 8
above; and



(iv)
Provided that (A) Executive delivers to the Company within sixty days following
Executive’s termination of employment a release of claims in form and substance
satisfactory to the Company’s Board of Directors, and (B) does not otherwise
violate this Agreement prior to or during the eighteen month severance payment
period, the Company will continue to pay Executive’s regular Base Salary in
equal installments in accordance with the Company’s normal payroll practices for
a period of eighteen months following Executive’s termination of employment.
Executive shall not be entitled to any benefits under this Section 9(c) if, at
the time Executive’s employment with the Company was terminated, grounds existed
for the termination of Executive’s employment for Cause under Section 9(g)
below.






--------------------------------------------------------------------------------




(d)Should the Company terminate Executive’s employment for Cause at any time or
should Executive resign without Good Reason from employment at any time, the
Company shall only pay (i) Executive’s Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus), each pro-rated through Executive’s employment
termination date, and (ii) any unreimbursed business expenses incurred by
Executive through Executive’s last day of employment pursuant to Section 8
above.


(e)Should Executive’s employment terminate by reason of death or Disability, the
Company shall pay Executive or Executive’s estate (i) any earned but unpaid
portion of the Base Salary and any accrued but unpaid employment benefit as
required by applicable law, each pro-rated through Executive’s employment
termination date, (ii) any Annual Bonus earned from a prior year but not yet
paid (payable in accordance with Section 6), and (iii) any unreimbursed business
expenses incurred by Executive through Executive’s last day of employment
pursuant to Section 8 above.


(f)On or before the employment termination date, Executive shall return to the
Company all of its and its affiliates’ property including all of the Company’s
documents, keys, credit cards, computer software, and all copies thereof. Other
than as set forth in this Section 9, Executive shall not be entitled to any
other compensation or benefits (including any bonus) upon termination of
employment.


(g)For purposes of this Agreement, “Cause” means any of the following, as
reasonably determined by the Company’s Board of Directors and includes: (i) the
commission by Executive of a felony (or a crime involving moral turpitude); (ii)
the theft, conversion, embezzlement or misappropriation by Executive of funds or
other assets of the Company or any of its affiliates or any other act of fraud
or dishonesty with respect to the Company or any of its affiliates (including
acceptance of any bribes or kickbacks or other acts of self-dealing); (iii)
intentional, grossly negligent, or unlawful misconduct by Executive which causes
harm or embarrassment to the Company or any of its affiliates or exposes the
Company or any of its affiliates to a substantial risk of harm or embarrassment;
(iv) the violation by Executive of any law regarding employment discrimination
or sexual harassment; (v) the failure by Executive to comply with any material
policy generally applicable to Company employees, which failure is not cured
within 30 days after notice to Executive; (vi) the repeated failure by Executive
to follow the reasonable directives of any supervisor or the Company’s Board of
Directors, which failure is not cured within 30 days after notice to Executive;
(vii) the unauthorized dissemination by Executive of confidential information in
violation of Section 11 of this Agreement; (viii) any material misrepresentation
or materially misleading omission in any resume or other information regarding
Executive (including Executive’s work experience, academic credentials,
professional affiliations or absence of criminal record) provided by or on
behalf of Executive; (ix) the Company’s discovery that, prior to Executive’s
employment with the Company, Executive engaged in conduct of the type described
in clauses (i) through (iv) above; or (x) any other material breach by Executive
of this Agreement that is not cured within 30 days after notice to Executive.


(h)For purposes of this Agreement, “Disability” means (i) a physical or mental
health condition that causes Executive to be unable to perform his essential job
functions



--------------------------------------------------------------------------------




for at least 90 consecutive days or for 120 days during any 180 day period, or
(ii) that Executive is receiving long term disability benefits under any policy,
plan, or program.


(i)For purposes of this Agreement, “Good Reason” means any of the following
without Executive’s consent: (i) the assignment to Executive of any duties or
responsibilities materially inconsistent with Executive's position and title, or
a material reduction in Executive’s responsibilities and authority, except in
connection with the termination of Employee’s employment for Cause, Disability
or death; (ii) a reduction by the Company in Executive’s Base Salary below
$215,000, except for a non-permanent reduction that is part of a program applied
to other senior executives of the Company necessitated by economic or other
financial conditions; or (iii) requiring Executive to relocate or perform
services on a regular basis more than 25 miles from Executive’s principal place
of business as of the date hereof, or, in the event Executive consents to any
relocation, the failure by the Company to pay (or reimburse Executive) for
reasonable moving expenses under the Company Relocation Policy in effect at the
time of the relocation; provided that Executive must notify the Company by
written notice of his intention to terminate his employment for “Good Reason;”
and provided, further, that such notice shall be provided to the Company within
ninety (90) days of the initial existence of such event constituting “Good
Reason;” and the Company shall have thirty (30) days to cure such event after
receipt of such notice.


(j)For purposes of this Agreement, “Change in Control” means the occurrence of
any of the following:


(i)
the acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either the then outstanding shares of Common
Stock of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, but excluding, for this purpose, any such acquisition by the Company
or any of its Subsidiaries, or any employee benefit plan (or related trust) of
the Company or its Subsidiaries, or any entity with respect to which, following
such acquisition, more than 50% of, respectively, the then outstanding equity of
such entity and the combined voting power of the then outstanding voting equity
of such entity entitled to vote generally in the election of all or
substantially all of the members of such entity's governing body is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the Common Stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock of the Company or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors, as the case may be; or






--------------------------------------------------------------------------------




(ii)
the consummation of a reorganization, merger or consolidation of the Company, in
each case, with respect to which all or substantially all of the individuals and
entities who were the respective beneficial owners of the Common Stock and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or



(iii)
a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.



Notwithstanding the foregoing, any bona fide primary or secondary public
offering shall not constitute a Change in Control.


10.Patents, Copyrights, Trademarks, and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration, and accounting systems, processes, and
computer software relating to the Company’s or its affiliates’ business (whether
or not patentable), discovered, developed, or learned by Executive during his
employment with the Company or used by the Company or its affiliates in the
conduct of their respective businesses are the sole and absolute property of
Company and are “works made for hire” as that term is defined in the copyright
laws of the United States. The Company is the sole and absolute owner of all
patents, copyrights, trademarks, and other property rights to those items and
Executive will fully assist the Company to obtain the patents, copyrights,
trademarks, or other property rights to all such inventions, improvements,
discoveries, formulas, technology, business strategies, management,
administration, and accounting systems, processes, or computer software.
Executive has been notified by the Company and understands that the foregoing
provisions of this Section 10 do not apply to an invention for which no
equipment, supplies, facilities, confidential, proprietary, or trade secret
information of the Company or its affiliates was used and which was developed
entirely on Executive’s own time, unless the invention: (a) relates to the
business of the Company or its affiliates or to their actual or demonstrably
anticipated research and development, or (b) results from any work performed by
Executive for the Company or its affiliates.


11.Non-Disclosure and Use of Confidential and Proprietary Information. The
Company’s employment of Executive has resulted and will result in Executive’s
exposure and access to confidential and proprietary information, to which the
Company agrees to continue to provide Executive after this Agreement becomes
effective, that includes (among other things) the Company’s and its affiliates’
formulas, processes, administration and accounting systems, computer software,
customer lists, vendor lists, due diligence files, financial information,
technology, business strategies, business track record, and personal information
about the Company’s and its affiliates’ owners, directors, officers, and
employees, which information is of great value to the Company, its affiliates,
their owners, Directors, officers, and employees. Executive shall not, other
than on the Company’s behalf, at any time during Executive’s employment with the
Company and thereafter, make available, divulge, disclose, or communicate in any
manner whatsoever to anyone including any person, firm, corporation, investor,



--------------------------------------------------------------------------------




member of the media, or entity, any such confidential or proprietary
information, or use any such confidential or proprietary information for any
purpose other than on the Company’s behalf, unless authorized to do so in
writing by Company’s Chairman of the Board of Directors, required by law or
court order, or such information has become publicly available other than by
reason of a breach by Executive of this Section 11 or of another individual’s or
entity’s violation of an obligation not to disclose such information. Should
Executive be required by law or court order to disclose such confidential or
proprietary information, Executive shall give the Company’s Chairman of the
Board of Directors reasonable notice so as to allow the Company sufficient
opportunity to challenge such application of the law or court order, or to
otherwise attempt to limit the scope of such disclosure. This Agreement applies
to all confidential and proprietary information of the Company and its
affiliates, regardless of when such information is or was disclosed to
Executive.


12.Restrictive Covenants. During Executive’s employment with the Company and for
a period of one (1) year after the termination of that employment, Executive
agrees to not, directly or indirectly, other than on the Company’s behalf:


(a)Engage or participate, in any country in the world in which the Company does
business or has begun to formulate a plan to do business during the term of
Executive’s employment with the Company, as an owner, partner, member,
shareholder, independent contractor, employee, consultant, agent, advisor or
(without limitation by the specific enumeration of the foregoing) otherwise in
any business involving a Competitive Business Activity (as defined below),
provided that nothing in this Section 12 shall prevent Executive from owning
less than five percent (5%) of any class of publicly traded securities of any
such business so long as such investment is passive and Executive has no other
involvement with the issuer of such securities. For purposes of this Agreement,
“Competitive Business Activity” means the design, engineering, manufacture or
sale of heat tracing systems  (for example, products involving the application
of external heat to pipes, vessels, instruments or other equipment for the
purposes of freeze protection, process temperature maintenance, environmental
monitoring or surface snow and ice melting, heat tracing equipment, heat tracing
tubing bundles, and heat tracing control systems), heat tracing system
consultation, heat tracing system installation, and heat tracing system
maintenance;


(b)Solicit any customer or potential customer of the Company or any of its
affiliates that Executive had contact with during the term of his employment
with respect to the sale or provision of any Competitive Business Activity that
the Company or its affiliates manufactured, sold, or was in the process of
developing during Executive’s employment with the Company. For purposes of this
subsection 12(b), (i) a customer means any individual or entity to which the
Company or any of its affiliates sold products or rendered services within the
24 month period immediately preceding Executive’s employment termination date,
and (ii) potential customer means any individual or entity to which the Company
or any of its affiliates solicited (or had active plans to solicit) within the
12 month period that immediately preceded Executive’s employment termination
date; or


(c)Induce or assist in the inducement of any individual or independent
contractor (including sales representatives or agents) to terminate or otherwise
limit their relationship with the Company or any of its affiliates.





--------------------------------------------------------------------------------




The period of time in which Executive is required to act, or refrain from
acting, pursuant to this Section 12 shall be tolled (shall not run) for so long
as Executive is in breach of any of Executive’s obligations thereunder.


14.Non-Disparagement. At no time shall Executive, directly or indirectly, ever
make (or cause to be made) any disparaging, derogatory or other negative or
false statement regarding the Company, its affiliates, their products, services,
practices, policies, operations, owners, directors, officers, partners,
employees, sales representatives, or agents. The Company shall direct the
members of its Board of Directors and its senior executives to not make (or
cause to be made) at any time, directly or indirectly, any disparaging,
derogatory or other negative or false statement regarding Executive.


15.Injunctive Relief. Executive acknowledges and agrees that the covenants
contained in Sections 10 - 13 above are reasonable in scope and duration, do not
unduly restrict Executive’s ability to engage in Executive’s livelihood, and are
necessary to protect the Company’s legitimate business interests (including
without limitation, the protection of its confidential and proprietary
information). Without limiting the rights of the Company to pursue any other
legal and/or equitable remedies available to it for any breach by Executive of
the covenants contained in Sections 10 - 13 above, Executive acknowledges that a
breach of those covenants would cause a loss to the Company for which it could
not reasonably or adequately be compensated by damages in an action at law, that
remedies other than injunctive relief could not fully compensate the Company for
a breach of those covenants and that, accordingly, the Company shall be entitled
to injunctive relief (without the requirement of posting a bond or other
security) to prevent any breach or continuing breaches of Executive’s covenants
as set forth in Sections 10 - 13 above. It is the intention of the parties that
if, in any action before any court empowered to enforce such covenants, any
term, restriction, covenant, or promise is found to be unenforceable, then such
term, restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court to the fullest extent possible.
If any provision of this Agreement (including without limitation Sections 10 -
13) is held invalid or unenforceable for any reason (after any such modification
or limitation pursuant to the preceding sentence, as applicable), such provision
will be ineffective only to the extent of such invalidity or unenforceability
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.


16.Mandatory Mediation. Other than disputes involving the covenants and
obligations set forth in Sections 10 - 13 above which may be directly filed in a
court of competent jurisdiction, Executive and the Company agree that all other
disputes and claims of any nature that Executive may have against the Company
including all statutory, contractual, and common law claims (including all
employment discrimination claims), and all other disputes and claims of any
nature that the Company may have against Executive, will be submitted
exclusively first to mandatory mediation in a mutually agreed-upon location,
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association or under such other rules or under the auspices
of such other organization as the parties may mutually agree. All information
regarding the dispute or claim or mediation proceedings, including any mediation
settlement, shall not be disclosed by Executive, the Company, or any mediator to
any third party without the written consent of the Company’s Chairman of the
Board of Directors and Executive.


17.Assignment. The services rendered by Executive to the Company are unique and
personal. Accordingly, Executive may not assign any of the rights or delegate
any of the duties or obligations under this Agreement. This Agreement is
enforceable by the Company and its affiliates and may, upon written notice to
Executive, be assigned or transferred by the Company to, and shall be binding
upon and inure to the benefit of, any parent, subsidiary or other affiliate of
the Company or any entity



--------------------------------------------------------------------------------




which at any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets, stock or business of the Company.


18.Notices. All notices hereunder shall be in writing and shall be delivered by
hand, by facsimile (or photo or other electronic means), by local messenger or
by reputable overnight courier. Notices shall be deemed given: (1) when
received, if delivered by hand or local messenger; (2) when sent, if sent by
facsimile, photo or other electronic means during the recipient’s normal
business hours; (3) on the first business day after being sent, if sent by
facsimile, photo or other electronic means other than during the recipient’s
normal business hours; and (4) one business day after being delivered to a
reputable overnight courier for next day delivery. A notice delivered by
facsimile, photo or other electronic means shall only be effective on the date
set forth above, however, if the notice is also given by hand, local messenger
or courier no later than two business days after its delivery by facsimile,
photo or other electronic means. All notices shall be addressed as follows: (1)
if to the Company: Thermon Holding Corp., 100 Thermon Drive, San Marcos, Texas
78666, Attention: Chief Executive Officer; fax (512) 754 2424; (2) if to
Executive: Johannes (René) van der Salm, to the home address last shown on the
records of the Company; or (in each case) to such other addresses or addressees
as may be designated by notice given in accordance with the provisions of this
Section 18.


19.Waiver. The Company’s waiver of a breach by Executive of any provision of
this Agreement or failure to enforce any such provision with respect to
Executive shall not operate or be construed as a waiver of any subsequent breach
by Executive of any such provision or of any other provision or of the Company’s
right to enforce any such provision or any other provision with respect to
Executive. No act or omission of the Company shall constitute a waiver of any of
its rights hereunder except for a written waiver signed by the Company’s
Chairman of the Board of Directors.


20.Governing Law. This Agreement shall in all respects be governed by the
substantive laws of the State of Texas without regard to its or any other
state’s conflict of law rules.


21.Amendment. The terms of this Agreement may be modified only by a writing
signed by both Executive and the Company’s Chief Executive Officer.


22.Post-Employment Effectiveness. Executive expressly acknowledges that Sections
10 - 26 of this Agreement remain in effect after the termination of Executive’s
employment with Company.


23.Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
purposes of the separation pay exemption, each installment paid to Executive
under this Agreement shall be considered a separate payment. In the event the
terms of this Agreement would subject Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. To the extent any amounts under this Agreement are
payable by reference to Executive’s “termination of employment” such term and
similar terms shall be deemed to refer to Executive’s “separation from service,”
within the meaning of Section 409A of the Code.



--------------------------------------------------------------------------------




Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death. In addition, each payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, which is
conditioned upon Executive’s execution of a release and which is to be paid
during a designated period that begins in a first taxable year and ends in a
second taxable year shall be paid in the second taxable year. Any reimbursement
payable to Executive pursuant to this Agreement shall be conditioned on the
submission by Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
Executive within 30 days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement during a calendar year shall not affect the amount of
expenses eligible for reimbursement during any other calendar year. The right to
any reimbursement pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.


24.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the matters described
herein, and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties.


25.Counterparts; Facsimiles. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one agreement. A facsimile, photo or other electronic copy
of this Agreement (or any counterpart hereof) shall be deemed to be an original.


26.Construction. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement. This Agreement shall not be construed strictly against the drafter
(and any rule of construction to that effect shall not be applied).


* * * * * * *


[Remainder of page intentionally blank]











--------------------------------------------------------------------------------




EXECUTIVE AND THE COMPANY EACH REPRESENT AND WARRANT THAT EACH HAS READ THIS
AGREEMENT, EACH UNDERSTANDS ITS TERMS, AND EACH AGREES TO BE BOUND THEREBY.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.


Johannes (René) van der Salm
 
THERMON HOLDING CORP.
 
 
 
 
 
 
 
 
/s/ Johannes (René) van der Salm
 
 By:
/s/ Rodney Bingham
 
 
Name:
Rodney Bingham
 
 
Its:
President and Chief Executive Officer






Van der Salm Employment Agreement